Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is more than 150 words and also uses legal phraseology, such as “said” and “means”.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Electromagnetic detection device having sealing arrangement and engagement elements associated with the electrodes.
Claim Objections
Claim 9 is objected to because of the following informalities:  Regarding claim 9, at line 1, “the blocking member” should be changed to --the at least one blocking member--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12, 14 and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-12, 14 and 16-22, it is not clear as to what is defined as a control device since no controlling features are defined or included in the claims.
Regarding claim 6, “the electrically conductive body” lacks antecedent basis.
Regarding claim 7, it is not clear as to what the Applicant intends to define by the phrase, “the stem is at least in part in a radially deformed or compressed condition”. 
Regarding clam 8, Applicant defines a seat at line 2. Is it the same as defined in claim 3 or is it a different seat? 
Regarding claim 9, it is not clear as to what seat is the Applicant referring to that the at least one blocking member comprises. Moreover, the features as further claimed seem to not be part of the blocking member but seem to be parts of the electrode units. 
Throughout the claimed features several seats are defined, thus, it is advisable to differentiate between them using a particular arrangement to which it corresponds to.
The claims use phrases, “in particular” and “substantially” which render the claims indefinite as it is not clear if the limitation following the phrase “in particular” is part of the claim or is it an example and the term “substantially” lacks some standard for measuring the degrees intended.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1, 12 and 14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9, 14, 16-18, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang et al. (WO 2008/074740) (hereinafter Lang).
Regarding claims 1, 17 and 18, Lang teaches a detection and/or control device (abstract) for a liquid-conducting appliance or system (intended use), the device comprising a hydraulic body defining a duct (2) for a flow of a liquid, the duct (3) having an inlet and an outlet (implied), and being at least partly defined with an electrically insulating material (para 0003), a flow sensor (4, 5, 6, 7) located at least in part on the hydraulic body, which comprises an electromagnetic arrangement (coils 6, 7), configured for generating an electromagnetic field through the duct, in a direction transverse to the flow of the liquid, a detection arrangement which comprises at least two electrode units (electrodes 4, 5) for detecting a potential difference induced by the flow of the liquid through the electromagnetic field, the at least two electrode units being arranged to be in contact with the liquid in a respective working position (Fig. 1), wherein the hydraulic body has at least two through openings (bores 25) at two opposite sides of the duct (Fig. 1), at least partially inserted in each of which is a corresponding electrode unit, in such a way that, in the respective working positions, the electrode units are aligned or opposed to one another, the device further comprising deformable or elastically compressible sealing means (23, inherent feature of the sealing ring) at each through opening (25, Fig. 2), configured for preventing leakage of the liquid from the duct through the corresponding through opening (para 0033), wherein the sealing means are associated to, or integrated in, a respective electrode unit (Fig. 2) in such a way that said sealing means of an electrode unit can be positioned with respect to one said through opening by means of the same movement of insertion of the respective electrode unit into the corresponding through opening, the sealing means  being preferably deformable or elastically compressible sealing means (inherent feature).
Regarding claim 2, Lang teaches the detection arrangement further comprises at least one blocking member (22, Fig. 2-4) outside the duct and configured for co-operating mechanically with the hydraulic body and with a respective electrode unit in order to prevent said respective electrode unit from slipping out of the corresponding through opening, and wherein the hydraulic body has, on the outside of the duct and in a position corresponding to one said through opening (para 0032-0033), at least one engagement seat (21) for the at least one blocking member.
Regarding claim 9, Lang teaches the blocking member (22) comprises at least one engagement portion (28) configured for coupling in a corresponding seat (in the recess 21) via a linear movement, the at least one engagement portion being fork-shaped or dowel-shaped.
Regarding claim 14, Lang teaches a detection and/or control device (abstract) for a liquid-conducting appliance or system, the device comprising a hydraulic body defining a duct (2) for a flow of a liquid, the duct (3) having an inlet and an outlet (implied), and being at least partly defined with an electrically insulating material (para 0003), a flow sensor (4, 5, 6, 7) located at least in part on the hydraulic body, which comprises an electromagnetic arrangement (coils 6, 7), configured for generating an electromagnetic field through the duct, in a direction transverse to the flow of the liquid, a detection arrangement which comprises at least two electrode units (electrodes 4, 5) for detecting a potential difference induced by the flow of the liquid through the electromagnetic field, the at least two electrode units being arranged to be in contact with the liquid in a respective working position (Fig. 1), wherein the hydraulic body has at least two through openings (bores 25) at two opposite sides of the duct (Fig. 1, 2), at least partially inserted in each of which is a corresponding electrode unit, in such a way that, in the respective working positions, the electrode units are aligned or opposed to one another, wherein the detection arrangement further comprises at least one blocking member (22, Fig. 2-4) configured for co-operating mechanically with the hydraulic body and with a respective electrode unit in order to fix the latter and/or prevent it from slipping out of the corresponding through opening, and wherein the hydraulic body has, on the outside of the duct and in a position corresponding to one said through opening (para 0032-0033), engagement means (21) for at least one blocking member.
Regarding claim 16, Lang teaches a detection and/or control device (abstract) for a liquid-conducting appliance or system, the device comprising a hydraulic body defining a duct (2) for a flow of a liquid, the duct (3) having an inlet and an outlet (implied), and being at least partly defined with an electrically insulating material (para 0003), a flow sensor (4, 5, 6, 7) located at least in part on the hydraulic body, which comprises an electromagnetic arrangement (coils 6, 7), configured for generating an electromagnetic field through the duct, in a direction transverse to the flow of the liquid, a detection arrangement which comprises at least two electrode units (electrodes 4, 5) for detecting a potential difference induced by the flow of the liquid through the electromagnetic field, the at least two electrode units being arranged to be in contact with the liquid in a respective working position (Fig. 1), wherein the hydraulic body has at least two through openings (bores 25) at two opposite sides of the duct (Fig. 1), at least partially inserted in each of which is a corresponding electrode unit, in such a way that, in the respective working positions, the electrode units are aligned or opposed to one another, in a direction perpendicular to the flow of the liquid and to the electromagnetic field.
Regarding claims 21 and 22, Lang teaches the engagement means comprising a seat (in the recess 21 of the electrode, Fig. 2) shaped for receiving at least one portion of the blocking member shaped like a fork (28) in a direction generally transverse to a longitudinal axis of the corresponding through opening.
Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerrom et al. (2013/0086993) (hereinafter Kerrom).
Regarding claim 12, Kerrom teaches a detection and/or control device (Fig. 2) for a liquid-conducting appliance or system, the device comprising a hydraulic body (2) defining a duct for a flow of a liquid (5), the duct having an inlet and an outlet (Fig. 2), and being defined at least in part of an electrically insulating material; a flow sensor located at least in part on the hydraulic body, which comprises an electromagnetic arrangement (implied in an electromagnetic flowmeter), configured for generating an electromagnetic field through said part of the duct, in a direction transverse to the flow of the liquid, at least two electrode units (1) for detecting a potential difference induced by the flow of the liquid through the electromagnetic field, the at least two electrode units being arranged for being in contact with the liquid in a respective working position, wherein the hydraulic body has at least two through openings (para 0031) at two opposite sides of the duct, at least partially inserted in each of which is a corresponding electrode unit, in such a way that, in the respective working positions, the electrode units are substantially aligned or opposed to one another, wherein at least one said electrode unit comprises an electrically conductive body (para 0015) made at least in part of polymeric material (para 0002, liquified plastic).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3, 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of Kerrom.
Regarding claim 3, Lang teaches all the claimed features including a first axial end and a second axial end (Figs. 2-4), the first axial end facing the inside of the duct, the second axial end being in a position isolated with respect to the inside the duct for connection to an electrical conductor (12, 13, Fig. 1) and at least one sealing element (22) made of deformable or elastically compressible material (inherent feature), which provides said sealing means and is mounted on the body (18) at a seat (21) that is defined in an intermediate position between the two axial ends, the at least one sealing element being in a radially compressed or deformed condition within the corresponding through opening. Lang does not explicitly teach the electrode unit comprising an electrically conductive body made at least in part of a substantially stiff material, preferably a metal material or an electrically conductive polymer. Kerrom teaches the electrode unit comprising an electrically conductive body made at least in part of a substantially stiff material, preferably a metal material or an electrically conductive polymer (para 0035). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a specific material for the electrode unit since it is nothing more than an obvious choice based on the environment the device would be used.
Regarding claim 7, Kerrom teaches the electrically conductive body comprising a widened head (8), at said second axial end and which defines an annular surface (at the bottom of the head 8 in contact with the protrusion) facing a corresponding outer surface of the hydraulic body that surrounds one said through opening (Fig. 1); a stem (stem 3) belonging to said first axial end, wherein the stem is at least in part in a radially deformed or compressed condition within the corresponding through opening (Fig. 1).
Regarding claim 8, Kerrom teaches the second axial end of the electrically conductive body defines an axial blind seat (10) for an end of said electrical lead (para 0033).
Regarding claim 10, Lang teaches all the claimed features including a recess in the electrode unit for inserting a blocking member configured like a fork but does not explicitly teach the at least one engagement seat or area for the at least one blocking member comprising two opposed recesses shaped for receiving between them at least one portion of the blocking member  in a direction generally transverse to a longitudinal axis of the corresponding through opening, said at least one portion of the blocking member. Kerrom teaches the electrode shaft (3) having locking arrangement (12) with engagement seat (grooves 11) in the tube wall (2). Forming engagement seats in the electrode body for the blocking member would be nothing more than an obvious alternative of forming a locking arrangement that would function equally.
Regarding claim 11, Lang teaches all the claimed features except for the electrically conductive body made of a deformable or elastically compressible material, includes a filler of at least one material having inhibiting effect on proliferation of micro-organisms. It is within the scope of a skilled individual to include a filler that would prevent chemical reaction based on the medium flowing through the flow pipe and at the same time reduce cost on forming the electrode from a single material.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of Schalk (5,925,830).
Regarding claim 4, Lang teaches all the claimed features including the electrode unit  having a first axial end and a second axial end (Figs. 2-4), the first axial end facing the inside of the duct, the second axial end being in a position isolated with respect to the inside of the duct for connection with an electrical lead (12, 13, Fig. 1). Lang does not explicitly teach the electrode unit comprising an electrically conductive body made at least in part of deformable or elastically compressible material and the sealing means being provided by the electrically conductive body made of deformable or elastically compressible material. Schalk teaches the electrode unit (22) comprising an electrically conductive body (abstract) made at least in part of deformable or elastically compressible material and the sealing means being provided by the electrically conductive body made of deformable or elastically compressible material (melt-zone material, col. 2, lines 47-53). It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply a specific material in order to form a sealing means since such a step is nothing more than an obvious variant of forming a seal that would prevent leaks between the electrodes and the pipe openings.
Regarding claim 5, Schalk teaches the deformable or elastically compressible material is an electrically conductive plastic comprising a polymer filled with electrically conductive particles (abstract).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of Kerrom as applied to claim 11 above, and further in view of Schalk.
Regarding claim 19, Lang in view of Kerrom do not explicitly teach the electrode unit comprising an electrically conductive body made at least in part of deformable or elastically compressible material and the sealing means being provided by the electrically conductive body made of deformable or elastically compressible material. Schalk teaches the electrode unit (22) comprising an electrically conductive body (abstract) made at least in part of deformable or elastically compressible material and the sealing means being provided by the electrically conductive body made of deformable or elastically compressible material (melt-zone material, col. 2, lines 47-53). It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply a specific material in order to form a sealing means since such a step is nothing more than an obvious variant of forming a seal that would prevent leaks between the electrodes and the pipe openings.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kerrom.
Regarding claim 20, Kerrom teaches all the claimed features except for the electrically conductive body made at least in part of polymeric material includes a filler of at least one substance having inhibiting effect on proliferation of micro-organisms. It is within the scope of a skilled individual to include a filler that would prevent chemical reaction based on the medium flowing through the flow pipe and at the same time reduce cost on forming the electrode from a single material.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of Kerrom, and further in view of Kalinoski (5,224,394).
Regarding claim 6, Lang in view of Kerrom teaches all claimed features including the electrically conductive body comprising a widened head (Fig. 1) in association with the tube body (2) except for the widened head defining or having associated at least one sealing element at a surface thereof facing a corresponding outer surface of the hydraulic body that surrounds one said through opening, the at least one sealing element being in a respective operating position when the electrode unit is blocked in the respective working position. Kalinoski teaches the electrically conductive body (col. 4, lines 25-27) comprises a widened head (Fig. 1) that defines or has associated at least one sealing element (36) at a surface thereof facing a corresponding outer surface of the hydraulic body that surrounds one said through opening (22), the at least one sealing element being in a respective operating position when the electrode unit is blocked in the respective working position (Fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teaching of the sealing arrangement of Kalinoski in the device of Kerrom since such arrangement is nothing more than an obvious variant of providing a seal between two components in order to prevent leakage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Voigt et al, (2018/0164139) teach a widened electrode head having a surface facing the inner surface of the conduit that includes a sealing arrangement. Tschudin (2020/0141774) teaches electrode arrangement having protrusions and grooves formed for preventing electrodes from slipping out from the flow tube.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            11/16/2022